Title: To George Washington from William Irvine, 16 April 1783
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Carlisle April 16th 1783
                        
                        I have received a letter this day from Lt Colonel Byard at Fort Pitt informing that the Savages have killed
                            and taken a number of families nearly at the same time in several in different quarters of the Country, both on the
                            frontier of Virginia & Pennsylvania, seventeen persons are said to be killed and scalped in one small settlement
                            on Wheeling Creek—This stroke has been very unexpected numbers of people were returning to their places in confidence that
                            these wretches would not dare to continue the war unsupported.
                        I presume this conduct will give force to a temper already pretty prevalent among the back settlers, never to
                            make peace with the Indians, and indeed I am almost persuaded it will be next to impossible to insure peace with them
                            untill the whole of the western tribes are driven over the Missisippy and the Lakes entirely beyond the American lines
                            which will not now be very difficult, but would take at least two summers, & be attended with great expence, yet I
                            am certain not so great as holding treaties, and have much better effects as all the sums heretofore expended in treating
                            and presents have been worse than thrown away—I have not yet been honored with your Excellencys acknowledgement of the
                            receipt of my letters of the 6th and 28th March. I have the honor to be with perfect respect Sir your Excellencys Most
                            Obedient & Most Humble Servant
                        
                            Wm Irvine
                        
                    